[DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS
                                                             FILED
                          FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         _____________________________ ELEVENTH CIRCUIT
                                                          JUNE 9, 2008
                                                        THOMAS K. KAHN
                                  No. 07-12524
                                                            CLERK
                         _____________________________

                       D. C. Docket No. 05-00902-CV-CAP-1

LOCKHEED MARTIN CORPORATION,


                                                        Plaintiff-Counter-
                                                        Defendant-Appellant,

         versus

L-3 COMMUNICATIONS CORPORATION,
L-3 COMMUNICATIONS INTERGRATED SYSTEMS, LP,

                                              Defendants-Counter-
                                              Claimants-Appellees,
                  _________________________________________

                     Appeal from the United States District Court
                        for the Northern District of Georgia
                  _________________________________________

                                      (June 9, 2008)

Before EDMONDSON, Chief Judge, BLACK and FARRIS,* Circuit Judges.

     *
      Honorable Jerome Farris, United States Circuit Judge for the Ninth Circuit, sitting by
designation.
PER CURIAM:

      The district court did not err in concluding that the claims in the second

Texas action were not compulsory counterclaims in the Georgia action. See

Republic Health Corp. v. Lifemark Hosps. of Fla., Inc., 755 F.2d 1453, 1455 (11th

Cir. 1985). The pertinent claims assert some behavior unrelated to the Korea

contract and which took place, in large part, after the pleadings were filed in the

Georgia case. Lockheed’s attempts to characterize the claims in Texas as

compulsory because of the claim of sham litigation and the data-rights issue in

both cases fail: the sham litigation claim was merely one example of a series of

anticompetitive conduct alleged by L-3; and similarity in one issue is not

sufficient to rise to the level of a compulsory counterclaim.

      In addition, the district court acted within its proper discretion when it did

not order the Texas action stayed or dismissed and refiled in Georgia. The overlap

is not substantial: the second Texas action alleges behavior that is unrelated to the

Korea contract; and the importance of the data rights issue is not clear. Moreover,

the district court could have determined that the addition of antitrust claims would

have made the case unmanageable given the advanced stage of discovery.




                                          2
Furthermore, the Texas court’s ruling indicates that inconsistent rulings are

unlikely.

      AFFIRMED.




                                         3